Appeal, insofar as taken from the October 16,1990 and April 6, 1995 Appellate Division orders, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie, appellant having previously taken appeals to the Court of Appeals (83 NY2d 903, 87 NY2d 893) from those Appellate Division orders; appeal, insofar as taken from the January 14, 1997 Appellate Division order, dismissed, without costs, by the *886Court of Appeals, sua sponte, upon the ground that it does not finally determine the proceeding within the meaning of the Constitution.